—Orders, Supreme Court, New York County (Stephen Crane, J., upon decisions of Lewis Friedman, J.), entered April 2, 1998, which, in separate proceedings, imposed costs totaling $2,000 and sanctions totaling $500, unanimously affirmed, with costs. Appeal from orders, same court (Lewis Friedman, J.), entered December 17, 1997, unanimously dismissed, without costs.
Costs and sanctions were properly imposed in appropriate amounts for plaintiffs utterly meritless and frivolous refusal to consent to extensions of defendants’ time to answer, which extensions were warranted by plaintiffs motion to disqualify defendants’ attorneys made before defendants’ time to answer had expired (22 NYCRR 130-1.1 [c] [1]). Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.